RENDERED: FEBRUARY 4, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0224-MR

MICHAEL KELLY                                                         APPELLANT


                APPEAL FROM JEFFERSON CIRCUIT COURT
v.                HONORABLE DERWIN L. WEBB, JUDGE
                        ACTION NO. 15-CI-500163


NORA KELLY                                                              APPELLEE


                                    OPINION
                                   AND ORDER
                                   DISMISSING

                                  ** ** ** ** **

BEFORE: COMBS, DIXON, AND TAYLOR, JUDGES.

COMBS, JUDGE: This case involves an action for dissolution of marriage and a

dispute over the division of property. On February 24, 2021, Michael Kelly filed a

notice of appeal seeking to appeal two orders of the Jefferson Family Court. The

first order, entered on December 6, 2019, divided property acquired by Michael

Kelly and his spouse, Nora Kelly, over the course of their marriage; it also

awarded attorney’s fees to Nora. The second order, entered on January 28, 2021,
denied Michael’s timely motion to alter, amend, or vacate the order of December

6, 2019. Significantly, however, there was no decree of the family court dissolving

the parties’ marriage. Consequently, we are compelled to dismiss the appeal.

             The parties married in October 1998. They separated in September

2013, and Nora filed a petition for a decree of legal separation in Jefferson Family

Court. Michael filed his timely response. He indicated that the parties’ marriage

was irretrievably broken and petitioned for a decree of dissolution. On August 4,

2014, the family court, sua sponte, dismissed the action for want of prosecution.

             On January 23, 2015, Nora filed a petition for dissolution of the

marriage. Michael responded, and the parties filed financial disclosure statements.

The court set the matter for trial on August 30, 2017. The trial was continued to

December 2017. By order entered on December 20, 2017, the family court denied

Michael’s motion for entry of a limited decree dissolving the parties’ marriage.

Time passed. The trial was rescheduled several times: for February 14, 2018; for

August 3, 2018; and for January 2019. On January 28, 2019, Michael filed another

motion for entry of a limited decree of dissolution of the parties’ marriage. The

tendered order was not signed by the court nor was it entered by the clerk. The

matter finally came on for trial on October 16, 2019.




                                         -2-
                The family court’s order dividing the parties’ property was entered on

December 6, 2019. Michael’s subsequent motion to alter, amend, or vacate was

denied by an order of the family court entered on January 28, 2021.

                On February 23, 2021, Michael filed a motion for entry of a decree of

dissolution of the parties’ marriage. He tendered to the court: an order granting

the motion; his deposition supplying the necessary proof; and a decree for the

court’s signature. However, the family court did not find an irretrievable

breakdown of the marriage, and neither the order nor the decree was signed or

entered. Michael filed his notice of appeal on February 24, 2021, disputing the

family court’s division of the parties’ property.

                Our jurisdiction is limited to final judgments. Absent an order finally

determining the rights of the parties or made final by inclusion of the language

required by the provisions of CR1 54.02(1), a trial court’s order is merely

interlocutory and is not ordinarily subject to our review. Wilson v. Russell, 162

S.W.3d 911 (Ky. 2005). Because no decree dissolving the parties’ marriage was

ever entered in this proceeding, we are compelled to dismiss the appeal.

                Our statutory and common law provide that a decree of dissolution of

marriage is not subject to review before an appellate court of the Commonwealth.




1
    Kentucky Rules of Civil Procedure.

                                           -3-
KRS2 22A.020(3); Clements v. Harris, 89 S.W.3d 403 (Ky. 2002). In this case,

we hold that a claim for equitable distribution of property cannot be decided

separately but must be considered only in conjunction with the granting of a

divorce decree or a decree of legal separation. Therefore, a decree in this

proceeding is a threshold necessity, and its absence prevents our review of the

order dividing the parties’ property.

                In Rhodes v. Pederson, 229 S.W.3d 62, 66 (Ky. App. 2007), we cited

with approval language of the Supreme Court of Georgia in Segars v. Brooks, 248

Ga. 427, 428, 284 S.E.2d 13, 15 (1981), indicating as follows:

                The law favors marriage, not divorce. No matter how
                serious the apparent marital difficulties, we must
                presume until entry of the divorce decree that the parties
                might have reconciled and continued their marriage.

Thus, we must presume that the order that forms the basis of this appeal is merely

interlocutory. The order remains subject to the family court’s jurisdiction alone

and is not amenable to our review.

                Moreover, our statutory scheme provides for a division of property

only upon dissolution of marriage -- not separate and apart from such a decree.

Under our statutes, a determination of the economic claims of the parties is

ancillary to the court’s dissolution of the marriage. Therefore, entry of an order



2
    Kentucky Revised Statutes.

                                            -4-
distributing the parties’ property without entry of a decree of divorce or separation

is improper. Since the family court never granted a decree of dissolution in these

proceedings, the order dividing the parties’ property is not subject to our review.

            Accordingly, we order that this appeal be, and it hereby is, dismissed.



                                                __________________________
                                                JUDGE, COURT OF APPEALS



             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

Thomas M. Denbow                           Mary Rives Chauvin
Louisville, Kentucky                       Louisville, Kentucky




                                         -5-